Citation Nr: 1031688	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-30 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than February 9, 2006, 
for the grant of service connection for type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
which granted service connection for type II diabetes mellitus 
effective February 9, 2006.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for type 
II diabetes mellitus was filed at the RO on February 9, 2006.  
Service connection was subsequently granted, effective February 
9, 2006.

2.  There were no informal or formal claims, or written intent to 
file a claim for service connection for type II diabetes mellitus 
dated prior to the February 9, 2006, claim.


CONCLUSION OF LAW

The requirements for an effective date earlier than February 9, 
2006, for the grant of service connection for type II diabetes 
mellitus have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 
3.151, 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), requires VA to assist 
a claimant at the time that he or she files a claim for benefits.  
As part of this assistance, VA is required to notify claimants of 
what they must do to substantiate their claims.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; and 
(3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  
The Veteran was provided with VCAA notice in letters dated in 
June 2006 and July 2006.  These letters informed him of the 
information and evidence necessary to establish service 
connection as well as the information and evidence necessary to 
establish effective dates and disability ratings.  

The Veteran's claim for an earlier effective date of service 
connection for his type II diabetes mellitus arise from his 
disagreement with the effective date assigned following the grant 
of entitlement to service connection for the disability.  Once a 
claim is granted it is substantiated and additional notice is not 
required.  Thus, any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by him, and for which he 
authorized VA to request, have been associated with the claims 
folder.  38 U.S.C.A. § 5103A (West 2002).  As such, the Board 
finds that there is no further action to be undertaken to comply 
with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 
C.F.R. § 3.159, and that the Veteran will not be prejudiced as a 
result of the Board's adjudication of his claim.

Analysis

The Veteran seeks an effective date earlier than the currently 
assigned February 9, 2006, for service connection for type II 
diabetes mellitus.  He contends that the date of service 
connection should be the date he developed the disability.  

Unless otherwise provided, the effective date for an award of 
service connection and disability compensation, based on an 
original claim, is the day following separation from active 
service or the date entitlement arose if the claim is received 
within one year after separation from service; otherwise, the 
date of receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(l); 38 C.F.R. § 3.400(b)(2).

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA. See also 38 C.F.R. § 3.151(a).  
A claim is defined as "a formal or informal communication in 
writing requesting a determination of entitlement, or evidencing 
a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p).  Any 
communication or action, indicating an intent to apply for one or 
more benefits under the laws administered by the VA may be 
considered an informal claim. Such informal claim must identify 
the benefit sought.  38 C.F.R. § 3.155(a).

38 U.S.C. § 5101(a) is a clause of general applicability and 
mandates that a claim must be filed in order for any type of 
benefit to accrue or be paid.  Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).   Thus, before VA can adjudicate an original 
claim for benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek it.  
See also Brannon v. West, 12 Vet. App. 32 (1998).

The Veteran filed his claim for service connection for type II 
diabetes mellitus on February 9, 2006, more than one year after 
his separation from active service in August 1968.  Where a claim 
has been filed more than one year after the date of separation 
from service, the effective date of service connection is the 
date of the receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. 
§ 3.400(b).  Here, the Veteran contends that he had type II 
diabetes mellitus prior to his filing his claim for service 
connection.  This contention is corroborated by the evidence of 
record, which shows that he was diagnosed with type II diabetes 
mellitus on May 31, 2002.  Given that the Veteran's disability 
existed prior to the date he filed his initial claim for service 
connection, the later date is the date the claim for service 
connection was received.  It is significant that while the 
disability in this case may have existed for several years, a 
claim must be filed in order for any type of benefit to be paid.  
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

With regard to whether informal or formal claims, or written 
intent to file claims for service connection for a disability was 
filed prior to February 9, 2006, the Board finds no evidence of 
there being such a claim. The first evidence of an intention to 
file a specific claim for service connection for type II diabetes 
mellitus was received on February 9, 2006.  VA did not receive 
any correspondence from the Veteran prior to February 9, 2006.

The first evidence VA received from the Veteran regarding a 
specific claim of entitlement to service connection for type II 
diabetes mellitus was dated on February 9, 2006.  Thus, in this 
case, the only date that could serve as a basis for the award of 
service connection is the date of receipt of the Veteran's formal 
claim for service connection on February 9, 2006.  Because the 
Veteran did not file a claim for service connection for type II 
diabetes mellitus prior to February 9, 2006, there is no legal 
entitlement to an earlier effective date for type II diabetes 
mellitus.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an earlier effective 
date for service connection for type II diabetes mellitus and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than February 9, 2006, for the grant of 
service connection for type II diabetes mellitus, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


